BIJUR, J.
The action was for personal injuries. Defendants point out that it cannot be claimed that there was a clerical or similar error, or even an error of omission, made, in rendering this judgment. The moving papers appealed to the discretion of the court to increase the amount of the judgment, on the plea that the damages awarded were inadequate. The court has no power, in response to such a request, to modify the judgment in a matter of substance. Heath v. N. Y. Building Loan Banking Co., 146 N. Y. 260, 40 N. E. 770. Plaintiff’s remedy, if he considered himself aggrieved, was to secure a new trial.
The order appealed from should be reversed, with costs, and the former judgment reinstated. All concur.